Order entered September 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00620-CV

                          LUIS A. SANTIAGO, ET AL., Appellants

                                               V.

                    MACKIE WOLF ZIENTZ & MANN, P.C., Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01743-2013

                                           ORDER
       We GRANT appellee’s September 5, 2013 motion for an extension of time to file a brief.

Appellee shall file its brief on or before September 30, 2013. We caution appellee that no further

extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE